Case: 2:19-cv-04262-ALM-KAJ Doc #: 49 Filed: 05/11/20 Page: 1 of 2 PAGEID #: 1355




                              IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JOHN EWALT, et al.,                                 :
                                                    : Case No. 2:19-CV-4262
                Plaintiffs,                         :
                                                    : CHIEF JUDGE ALGENON L. MARBLEY
        v.                                          :
                                                    : Magistrate Judge Jolson
GATEHOUSE MEDIA OHIO                                :
HOLDINGS II, INC.,                                  :
                                                    :
                Defendant.                          :
                                                    :

                                       OPINION & ORDER

        This matter is before the Court on the Motion to Dismiss brought by Defendant

Gatehouse Media Ohio Holdings II, Inc. (“Gatehouse”). (ECF No. 8). Plaintiffs filed a complaint

on September 30, 2019 against Gatehouse and demanded a jury trial. (ECF No. 4). Defendant

filed a Motion to Dismiss arguing that Plaintiffs’ claims are barred by the terms of the

subscription contract between the parties, and in the alternative, that Plaintiffs fail to state a

claim upon which relief may be granted. (ECF No. 12). With the Motions to Dismiss pending,

Plaintiffs filed a Motion for Leave to File an Amended Complaint on April 1, 2020. (ECF No.

36). Magistrate Judge Jolson granted this motion on April 17, 2020 (ECF No. 41), and on the

same day Plaintiffs filed their amended complaint (ECF No. 42).

        Once a plaintiff files an amended complaint, it “replaces the original.” Fla. Dep’t of State

v. Treasure Salvors, Inc., 458 U.S. 670, 702 (1982). The original complaint is thereafter “null

and void.” Glass v. The Kellogg Co., 252 F.R.D. 367, 368 (W.D. Mich. 2008) (quoting Vadas v.

U.S., 527 F.3d 16, 22 n.4 (2d Cir. 2007)). With the complaint and the claims it contains nullified,

motions relating to that complaint and its claims are thus moot. Id. (citing Cedar View, Ltd. v.



                                                   1
Case: 2:19-cv-04262-ALM-KAJ Doc #: 49 Filed: 05/11/20 Page: 2 of 2 PAGEID #: 1356




Colpetzer, No. 5:05-CV-00782 2006 WL 456482, *5 (N.D. Ohio Feb. 24, 2006); Ky. Press

Ass’n, Inc. v. Commonwealth, 355 F.Supp.2d 853, 857 (E.D. Ky. 2005)). Defendant’s Motion is

hereby DENIED AS MOOT.

       IT IS SO ORDERED.




                                          ALGENON L. MARBLEY
                                          CHIEF UNITED STATES DISTRICT JUDGE

DATED: May 11, 2020




                                             2
